COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-06-222-CV
 
IN RE AMY ELIZABETH
FYLLING                                               RELATOR
 
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
                                                     
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                                    
                                              ------------
 
The
court has considered relator=s
petition for writ of habeas corpus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of habeas corpus is denied.
Relator
shall pay all costs incurred in this proceeding, for which let execution issue.
 
PER CURIAM
 
PANEL B: 
HOLMAN, WALKER, and MCCOY, JJ.
 
DELIVERED: 
June 22, 2006
 
 




[1]See Tex.
R. App. P.
47.4.